            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

SAMUEL THOMAS W.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:18-CV-207 (DEP)

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
300 S. State Street                       MELISSA DELGUERCIO, ESQ.
Suite 420
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     JEREMY A. LINDEN, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                   ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner of Social Security, pursuant to 42 U.S.C. §' 405(g)

and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on January 29,

2019, during a telephone conference conducted on the record. At the

close of argument, I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Acting

Commissioner=s determination resulted from the application of proper legal

principles and is supported by substantial evidence, providing further detail

regarding my reasoning and addressing the specific issues raised by the

plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is



      1 This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                         2
GRANTED.

      2)    The Acting Commissioner=s determination that the plaintiff was

not disabled at the relevant times, and thus is not entitled to benefits under

the Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      February 5, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
SAMUEL THOMAS W.,

                        Plaintiff,
vs.                                        5:18-CV-207

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                        Defendant.
------------------------------------------------------x

                 DECISION - January 29, 2019
      James Hanley Federal Building, Syracuse, New York

                 HONORABLE DAVID E. PEEBLES

          United States Magistrate-Judge, Presiding


            A P P E A R A N C E S (by telephone)

For Plaintiff:      OLINSKY LAW GROUP
                    Attorneys at Law
                    300 South State Street
                    Syracuse, New York 13202
                      BY: MELISSA A. DELGUERCIO, ESQ.
For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of Regional General Counsel
                    26 Federal Plaza
                    New York, New York 10278
                      BY: JEREMY A. LINDEN, ESQ.


                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
               Decision - 1/29/2019 - 18-cv-207                    2


1              THE COURT:   Thank you both for excellent and
2    spirited arguments.

3              I have before me a request for judicial review of

4    an adverse determination by the Acting Commissioner pursuant
5    to 42, United States Code, Sections 405(g) and 1383(c)(3).

6    The background is as follows.

7              The plaintiff was born in August of 1976 and is
8    currently 42 years old.   He was forty years old at the time

9    of the hearing in this matter and 37 years old at the time of
10   the alleged disability onset, which was claimed to be

11   November 7, 2013.

12             He has a high school education.    He lives in
13   Marathon, New York, with a girlfriend and two children, sons

14   that were 11 and 15 years of age at the time of the hearing.

15   He has two other children that were in college at the time of
16   the hearing.

17             The plaintiff has been variously described as
18   either being 5-foot 11-inches or 6-foot 0-inches in height,

19   and between 261 pounds and 275 pounds.    He apparently had a

20   driver's license at one point but may have lost it.    He is an
21   online minister.    That's at page 378.   He last worked in

22   2014, although at page 222 of the Administrative Transcript

23   it is suggested he last worked in August of 2013.    There was
24   a conflict between the written records and his hearing

25   testimony.
                 Decision - 1/29/2019 - 18-cv-207                   3


1                Plaintiff was an office manager and photo editor
2    for a business run by his mother between February 2012 and at

3    least August 2013.    Prior to that he worked as a laborer in

4    what I believe was a landscaping business from March 2005 to
5    June 2006, and as a braider of nylon and rope from

6    October 2007 to February 2008.   He was also a pipefitter and

7    a threader.    It appears that there may have been a
8    significant hiatus in his employment history; it was

9    difficult to piece together, quite honestly.
10               Plaintiff suffers physically from a lumbar spine

11   disorder with radiculopathy.   He was injured in the Navy in

12   1995 and aggravated his back injury in 2001.   That's at
13   page 584.    The pain and numbness from the back injury radiate

14   into his legs bilaterally.   He also has complained of some

15   thoracic pain.
16               He has treated with his primary care provider at

17   Marathon Family Health Network, Dr. Douglas Rahner, and
18   various nurse practitioners there, also a pain specialist,

19   Dr. Ralph Ortiz, from 2013 to 2016; Dr. Xiao Fang from 2009

20   to 2012; and neurosurgeon Dr. Khalid Sethi from 2008 to 2011.
21               Dr. Fang described at one point the plaintiff's

22   condition as stable.   He has undergone pain management and

23   palliative strategies, along with epidural injections and
24   some physical therapy.   There are various reports of antalgic

25   gait, marked antalgic gait, although there are other entries
                Decision - 1/29/2019 - 18-cv-207                    4


1    where his gait is observed to be normal and unremarkable.
2    There has been no recommendation of surgery.     The plaintiff

3    does use a cane when the pain requires it per doctor's

4    instructions, and he testified that cold weather aggravates
5    his condition.

6               Mentally plaintiff was diagnosed as suffering from

7    PTSD since age 19, including in the Navy.     That's at page 42
8    and 52.   He has had no specialized treatment.   He has also

9    complained of depression and anxiety.   He has a twenty year
10   history of anxiety according to 607 of the Administrative

11   Transcript.    It appears to be managed on medications.   That's

12   at 602.
13              Plaintiff testified he dislikes large crowds,

14   although he states that he is able to go to Walmart and

15   places of that nature.   Plaintiff declined the suggestion
16   that he undergo counseling.   That's at 603.   He testified

17   that he has dreams and nightmares.
18              In terms of medication, plaintiff is on Omeprazole

19   for heartburn, Oxymorphone, Citalopram for anxiety, Naproxen,

20   Ibuprofen, Oxycodone, and Opana.   He has also been on
21   Flexeril, Tramadol and Celexa.

22              Plaintiff is a smoker and smokes one pack of

23   cigarettes per day.   In terms of daily activities he does
24   some vacuuming, some laundry, some cooking, some cleaning.

25   He can shop.   He hunts, although he testified he uses a bench
                Decision - 1/29/2019 - 18-cv-207                   5


1    rest for his firearm.   He can take care of his personal
2    hygiene.   He watches television, reads, socializes, and he

3    has a hobby of tattooing.

4               In terms of procedural history, the plaintiff
5    applied for Supplemental Security Income, or SSI, benefits on

6    October 16, 2014, alleging that he suffers from lumbago

7    thoracic spine pain and chronic pain due to trauma, alleging
8    an onset date of November 7, 2013.

9               A hearing was conducted on October 20, 2016 by
10   Administrative Law Judge Lisa B. Martin.   ALJ Martin issued a

11   decision on December 27, 2016 finding the plaintiff was not

12   disabled at the relevant times and, therefore, ineligible for
13   SSI benefits.   On December 20, 2017 that became a final

14   determination of the Agency when the Social Security

15   Administration Appeals Council denied plaintiff's request for
16   review.

17              In her decision ALJ Martin applied the familiar
18   five step sequential test for determining disability.

19              At step one she concluded plaintiff had not engaged

20   in substantial gainful activity since the date of his
21   application on October 16, 2014, although she noted that

22   plaintiff did perform some work in 2014.

23              At step two she concluded that plaintiff suffers
24   from severe impairments that provide at least some limitation

25   on his ability to perform work-related functions, including
               Decision - 1/29/2019 - 18-cv-207                   6


1    lumbar spine disorder with radiculopathy, obesity, depression
2    and anxiety.

3              At step three ALJ Martin concluded the plaintiff's

4    conditions do not meet or medically equal any of the listed
5    presumptively disabling conditions set forth in the

6    Commissioner's regulations, specifically considering listings

7    1.00, 4.00, 9.00, 12.04, 12.06, and his obesity pursuant to
8    the relevant Social Security ruling.

9              The Administrative Law Judge next considered all of
10   the evidence in the record and concluded that plaintiff has

11   the residual functional capacity, or RFC, to perform light

12   work with exceptions for both physical and mental
13   limitations, including as follows.

14             "The claimant needs a position change opportunity

15   as often as every 45 minutes for one to two minutes, he must
16   not perform any ladders, ropes or scaffolds climbing, and he

17   is limited to occasional postural motions otherwise.    He must
18   avoid all dangerous work hazards (unprotected heights and

19   exposed moving machinery)" -- and there is a word missing, I

20   think avoid is the word, "all extreme heat, humidity and cold
21   conditions.    He is limited to work that is detailed, but not

22   complex, and does not involve exposure to crowded work

23   settings (e.g., movie theater settings where crowds gather
24   around the work station).   The claimant can choose to use a

25   one-handed cane when walking."
               Decision - 1/29/2019 - 18-cv-207                   7


1              Applying that RFC at step four, Administrative Law
2    Judge Martin concluded that plaintiff is unable to perform

3    his past relevant work.

4              At step five the Administrative Law Judge concluded
5    that if the Medical-Vocational guidelines were applied and

6    plaintiff has the residual functional capacity to perform a

7    full range of light work, a finding of no disability would be
8    compelled by grid Rule 202.21.   Concluded, however, that the

9    additional limitations erode the job base on which the grids
10   are predicated and, therefore, elicited testimony of a

11   vocational expert and concluded based on that testimony that

12   plaintiff is capable of performing work available in the
13   national economy in sufficient numbers, including as an

14   information clerk and a rental clerk.

15             And he testified based on his knowledge, although
16   the Dictionary of Occupational Titles, or DOT, did not

17   specifically address the change of position portion of the
18   RFC, but based on his education and experience the vocational

19   expert testified that those two positions would allow for the

20   required change of position.   The ALJ therefore concluded the
21   plaintiff was not disabled at the relevant time.

22             As you know, my task is limited.   The standard that

23   I must apply is extremely deferential.   I must inquire as to
24   whether the determination results from the application of

25   correct legal principles and is supported by substantial
                 Decision - 1/29/2019 - 18-cv-207                    8


1    evidence.    Substantial evidence is defined as such relevant
2    evidence as reasonable minds might accept as adequate to

3    support a conclusion.

4                The backdrop against which I apply those standards
5    is that it is plaintiff's burden through the RFC in step four

6    to substantiate that he suffers from limitations that

7    preclude his ability to perform work functions.     That is
8    Poupore, Second Circuit's decision in Poupore clarified that.

9                Mentally, the plaintiff complains that there are no
10   medical opinions concerning plaintiff's mental condition and,

11   therefore, there is a gap in the record.    The record,

12   however, shows that plaintiff suffers from extremely minimal
13   limitations from a mental point of view.     His only treatment

14   for that condition comes from the Marathon Family Health

15   Network, and if you review their records it shows that in
16   most instances he presented as alert, fully oriented, with no

17   depression, anxiety or agitation reported.     Screenings for
18   depression and anxiety during those visits were generally

19   negative.    There were few complaints of anxiety and

20   depression.
21               Statement at page 602, the plaintiff was doing well

22   on medications from a mental point of view.    He had a twenty

23   year history of working despite his alleged mental condition.
24   No specialized treatment.   He declined counseling.     He

25   stated -- or the doctors or physician assistants or nurse
               Decision - 1/29/2019 - 18-cv-207                       9


1    practitioners stated the plaintiff was doing well from a
2    mental point of view on medications, including at 600, 602

3    and 612 of the Administrative Transcript.

4              Plaintiff testified that he can shop at Walmart
5    despite his crowd issues, which seem to be the primary

6    complaint when it comes to mental conditions.    The RFC

7    accommodated this, the need to avoid crowds.    Although
8    normally medical opinion might be required, the case law,

9    including House against Astrue, which is a case that
10   plaintiff cited, I believe, does indicate that the

11   Administrative Law Judge can use common sense and rely on

12   other nonmedical opinions if there is little proof, again
13   with plaintiff bearing the burden of proof on this issue.

14             From a physical point of view, plaintiff has

15   undergone testing for his back condition.     There is MRI
16   testing results from May 15, 2007 and August 30, 2010, as

17   well as a CT scan from April 7, 2014.   All report modest
18   findings of DDD, or degenerative disk disease, small bulges

19   at L5-S1 and L4 and L5 with no central canal stenosis.

20             Plaintiff stated that he was able to work with the
21   pain with his mother.   That's at page 302.   That his pain is

22   controlled with medication.   His activities of daily life are

23   somewhat robust, including hunting, cooking, shopping.       A
24   great deal was made of the lifting requirement of light work.

25   Light work, of course, requires lifting no more than
               Decision - 1/29/2019 - 18-cv-207                   10


1    20 pounds at a time, with frequent lifting or carrying of
2    objects weighing up to 10 pounds.

3              When you piece together plaintiff's hearing

4    testimony, as well as Dr. Rahner's opinion, although vague,
5    that indicates that plaintiff at least on a rare basis can

6    lift up to 50 pounds, and Dr. Jenouri's opinion, as well as

7    consideration of plaintiff's activities of daily living, his
8    modest treatment and that type of evidence, I find that the

9    lifting requirement, among others, is supported by
10   substantial evidence.

11             I think what distinguishes this case from cases

12   like Selian and Curry, although you have to be careful
13   applying Curry because it predates Poupore, and when the

14   burden of proof was clearly assigned at the RFC level to the

15   plaintiff, what distinguishes those cases from this one is
16   that Dr. Jenouri's report is not the sole source of evidence

17   concerning the lifting requirement, but it is generally
18   consistent with the other evidence.   And so I agree with

19   defendant's counsel that cases like Johnson versus Colvin and

20   Pellam versus Astrue are more closely aligned and support the
21   reliance on Dr. Jenouri's findings.

22             The treating source argument was raised in

23   plaintiff's brief concerning Dr. Rahner.   Administrative Law
24   Judge Martin explained thoroughly at page 20 why she accorded

25   only partial weight.    She did not totally discount
               Decision - 1/29/2019 - 18-cv-207                    11


1    Dr. Rahner's opinion and did, in fact, include some of the
2    limitations set forth in that opinion in many respects,

3    including sitting, for example, does support the RFC.    It is

4    a check-the-box form which courts, including Halloran versus
5    Barnhart, have said are marginally useful without explanation

6    to support the box checking.

7              I went through very carefully the records from
8    Marathon Family Health which show that virtually on every

9    occasion that plaintiff treated there, he was seen by a nurse
10   practitioner or physician's assistant and not Dr. Rahner, and

11   it was proper as one of the factors of the regulations to

12   consider the treatment relationship between the provider and
13   the patient.

14             In this case, of course, Dr. Rahner was not one of

15   the specialists that plaintiff saw.   He is a general
16   practitioner, a family doctor.   It was noted by the

17   Administrative Law Judge that Dr. Rahner's opinions were even
18   more restrictive than plaintiff testified to at his hearing.

19   They're also not well supported by treatment notes.     And

20   contrary to, of course, Dr. Jenouri's consultative report
21   which supports the RFC.

22             So I note also that Dr. Rahner indicates that

23   plaintiff's condition has been the same and has not changed
24   since November 7, 2013.   That's at 772.   And it was noted

25   that plaintiff worked into 2014, according to his hearing
                 Decision - 1/29/2019 - 18-cv-207                  12


1    testimony at page 33.
2                So it doesn't appear, although plaintiff's counsel

3    argued, that there was deterioration.   I didn't see it in my

4    review of the records, which indicated that his conditions
5    are fairly well controlled by medication.      His care was

6    fairly conservative; no surgery was recommended.

7                And so, in sum, when you add to it the modest MRI
8    and CT findings, the rejection of Dr. Rahner's medical source

9    opinions, to the extent that it was rejected, is well
10   explained and proper and supported by substantial evidence.

11   The RFC was supported by substantial evidence.     And since the

12   vocational expert's testimony was based on a hypothetical
13   that approximated the RFC determination, the Acting

14   Commissioner's finding that plaintiff was not disabled at the

15   relevant times is proper and supported by substantial
16   evidence.

17               I will, therefore, grant judgment on the pleadings
18   to the defendant and order dismissal of plaintiff's

19   complaint.

20               Again, thank you both for excellent presentations,
21   both written and verbal, and I enjoyed working with you on

22   this case.    Have a good day.

23                      *        *                  *
24

25
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
